         Case 1:20-cv-03010-APM Document 55-4 Filed 11/25/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  United States of America, et al.,

                                Plaintiffs,         Case No. 1:20-cv-03010-APM

  v.                                                HON. AMIT P. MEHTA

  Google LLC,

                                Defendant.


        ORDER REGARDING DEFENDANT’S MOTION FOR LEAVE TO FILE
        REPLY SUBMISSION REGARDING PROPOSED PROTECTIVE ORDER

       For good cause shown, Defendant’s motion is granted. The Clerk is directed to file the

lodged reply.



       SO ORDERED this ____ day of _______________________, 2020.



                                                   ___________________________________
                                                   Amit P. Mehta, United States District Judge
